Name: Commission Decision No 1696/82/ECSC of 30 June 1982 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-01

 Avis juridique important|31982S1696Commission Decision No 1696/82/ECSC of 30 June 1982 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 191 , 01/07/1982 P. 0001 - 0041++++( 1 ) OJ NO L 180 , 1 . 7 . 1981 , P . 1 . ( 2 ) OJ NO L 291 , 31 . 10 . 1980 , P . 30 . ( 3 ) OJ NO L 184 , 4 . 7 . 1981 , P . 1 . ( 4 ) OJ NO L 278 , 1 . 10 . 1981 , P . 1 . ( 5 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . ( 6 ) OJ NO L 246 , 27 . 9 . 1977 , P . 1 . ( 7 ) OJ NO L 228 , 13 . 8 . 1981 , P . 14 . COMMISSION DECISION NO 1696/82/ECSC OF 30 JUNE 1982 ON THE EXTENSION OF THE SYSTEM OF MONITORING AND PRODUCTION QUOTAS FOR CERTAIN PRODUCTS OF UNDERTAKINGS IN THE STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 58 THEREOF , WHEREAS : 1 . CONTINUATION OF THE MANIFEST CRISIS DEMAND FOR STEEL HAS NOT REVIVED SINCE THE FIRST SYSTEM OF PRODUCTION QUOTAS WAS INTRODUCED IN AUTUMN 1980 . ON THE CONTRARY , IT FELL ONCE AGAIN IN THE SECOND QUARTER OF 1982 . THE LEVEL OF ORDERS RECEIVED BY UNDERTAKINGS IN THE STEEL INDUSTRY HAS FALLEN TO A NEW LOW IN RECENT MONTHS . THE MAIN CAUSES ARE THE SLUGGISH SITUATION IN MAJOR SECTORS OF THE PROCESSING INDUSTRY AND THE RUNNING-DOWN OF DEALERS' AND CONSUMERS' STOCKS . IN ADDITION , THERE HAS BEEN AN EXCEPTIONAL FALLING-OFF IN EXPORTS TO THE USA , AND DEMAND ON VARIOUS OTHER EXPORT MARKETS HAS DECLINED . THE STEEL MARKET IS UNLIKELY TO IMPROVE IN THE NEXT FEW MONTHS . PRODUCTION AND EMPLOYMENT LEVELS WILL THEREFORE BE VERY LOW . THERE HAS BEEN A CONSIDERABLE INCREASE IN THE PRICES OF MOST ROLLED STEEL PRODUCTS , ESPECIALLY IN THE PRICES OF FLAT STEEL PRODUCTS , BUT THE SEVERE DECLINE IN BUILDING ACTIVITY HAS LED TO A FALLING-OFF IN THE PRICES OF CONCRETE REINFORCING BARS , AND THIS HAS ALSO HAD A DETRIMENTAL EFFECT ON WIRE ROD PRICES . THE SYSTEM OF PRODUCTION QUOTAS AND THE COMMERCIAL AND SOCIAL POLICY MEASURES TAKEN HAVE HELPED TO EASE THE FINANCIAL AND SOCIAL SITUATION OF THE UNDERTAKINGS IN THE STEEL INDUSTRY . IN THE CASE OF REVERSING MILL PLATES AND HEAVY SECTIONS , THE SYSTEM OF VOLUNTARY DELIVERY RESTRICTIONS , WHICH THE VAST MAJORITY OF UNDERTAKINGS IN THE COMMUNITY STEEL INDUSTRY HAVE ACCEPTED , HAS HELPED TO STRENGTHEN THE MARKET SITUATION . HOWEVER , THE MARKETS FOR THESE PRODUCTS HAVE ALSO BEEN AFFECTED BY A RENEWED DECLINE IN DEMAND . IN THE CASE OF WIRE ROD , THE UNDERTAKINGS ACCEPTED VOLUNTARY DELIVERY RESTRICTIONS ONLY IN THE THIRD QUARTER OF 1981 . IN THE FOLLOWING QUARTERS THE SYSTEM OF VOLUNTARY DELIVERY RESTRICTIONS ENCOUNTERED OPPOSITION FROM A LARGE NUMBER OF UNDERTAKINGS . THE COMMUNITY STEEL INDUSTRY HAS INTENSIFIED ITS RESTRUCTURING EFFORTS , BUT THE EXISTING CAPACITIES ARE STILL WELL IN EXCESS OF THE PROBABLE LEVELS OF DEMAND FOR STEEL IN THE MEDIUM TERM . CONTINUED SUPPORT MUST BE GIVEN TO THESE EFFORTS AND DURING THE LIFE OF THIS DECISION THE RESTRUCTURING OF THE INDUSTRY'S UNDERTAKINGS SHOULD BE ENCOURAGED . THE COMMISSION IS THEREFORE OF THE OPINION THAT THE COMMUNITY STEEL INDUSTRY IS STILL IN A STATE OF MANIFEST CRISIS , AND THAT THE ATTAINMENT OF THE OBJECTIVES SET OUT IN ARTICLE 3 OF THE ECSC TREATY WILL BE SERIOUSLY JEOPARDIZED IF THE SYSTEM OF PRODUCTION QUOTAS IS NOT CONTINUED . 2 . MAINTENANCE OF THE PREVIOUS SYSTEM . THE SYSTEM CREATED AS A RESULT OF DECISION NO 1831/81/ECSC ( 1 ) HAS PROVED SUCCESSFUL . IT IS THEREFORE APPROPRIATE TO EXTEND IT FOR ONE YEAR . HOWEVER , A NUMBER OF ADJUSTMENTS AND ADDITIONS SHOULD BE MADE ON THE BASIS OF THE EXPERIENCE ACQUIRED . IN ORDER TO MAKE IT EASIER TO APPLY THE NEW DECISION , THE TEXT INCLUDES THE PROVISIONS OF DECISION NO 1831/81/ECSC WHICH HAVE NOT BEEN AMENDED . 3 . COMPULSORY REPORTING OF THE STOCK SITUATION ( SECOND SUBPARAGRAPH OF ARTICLE 2 ( 1 ) ) UNDER DECISION NO 2795/80/ECSC ( 2 ) UNDERTAKINGS IN THE STEEL INDUSTRY ARE ALREADY REQUIRED TO KEEP A RECORD OF CHANGES IN STOCKS , FOR INSPECTION PURPOSES . HOWEVER , EXPERIENCE HAS SHOWN THAT EFFECTIVE MONITORING OF THE SYSTEM OF PRODUCTION QUOTAS DEMANDS EXACT KNOWLEDGE OF THE STOCK SITUATION AT THE BEGINNING OF THE PERIOD OF APPLICATION OF THIS DECISION . 4 . INCLUSION OF WIRE ROD IN THE COMPULSORY ARRANGEMENTS ( ARTICLE 4 ( 1 ) ) THE SITUATION ON THE MARKET FOR WIRE ROD DETERIORATED CONSIDERABLY IN THE SECOND QUARTER OF 1982 , AS A RESULT OF A FALLING-OFF IN DEMAND , PRIMARILY AS A RESULT OF THE SLUMP IN THE BUILDING INDUSTRY , AND AS A RESULT OF THE ABSENCE OF VOLUNTARY DELIVERY RESTRICTIONS . PRICES HAVE FALLEN CONSIDERABLY , PARTICULARLY IN THE CASE OF THE LOWER QUALITIES . AS BOTH REINFORCING BARS AND MERCHANT BARS CAN BE DELIVERED AS WIRE ROD , UP TO CERTAIN THICKNESSES , THE IMBALANCE ON THE WIRE ROD MARKET IS DISTURBING THE MARKET FOR BOTH REINFORCING BARS AND MERCHANT BARS AND PREVENTING THE STABILIZATION OF THE SITUATION FOR THESE PRODUCTS . IT IS THEREFORE NECESSARY TO INCLUDE WIRE ROD WITHIN THE SYSTEM OF PRODUCTION QUOTAS ONCE AGAIN . WIRE ROD SHOULD BE TREATED AS A SEPARATE CATEGORY , AS IN THIS WAY IT WILL BE POSSIBLE TO TAKE ACCOUNT MORE EFFECTIVELY OF THE DIFFERENCES IN THE MARKET TREND FOR THE INDIVIDUAL PRODUCTS . 5 . INCLUSION OF SMALL UNDERTAKINGS IN THE QUOTA SYSTEM ( ARTICLE 4 ( 5 ) ) ARTICLE 4 ( 5 ) OF THIS DECISION PROVIDES THAT UNDERTAKINGS WHICH EXCEED SPECIFIED EXEMPTION LIMITS WILL BE SUBJECT TO THE QUOTA SYSTEM WITH EFFECT FROM THE FOLLOWING QUARTER . A SPECIAL PROCEDURE SHOULD BE LAID DOWN FOR CALCULATING REFERENCE PRODUCTION IN SUCH CASES , UNLESS THE EXCESS IS THE RESULT OF INVESTMENT NOT DECLARED OR NOT IN ACCORDANCE WITH THE GENERAL OBJECTIVES . 6 . MINIMUM QUOTAS ( ARTICLE 5 ( 2 ) ) MINIMUM QUOTAS SHOULD BE PROVIDED FOR IN THE CASE OF SMALL UNDERTAKINGS WHICH PRODUCE ONLY CERTAIN CATEGORIES OF PRODUCTS . 7 . REFERENCE PRODUCTION ( ARTICLES 6 AND 7 ) ( A ) THE RULE CONCERNING THE CALCULATION OF THE REFERENCE PRODUCTION FOR PRODUCTS ALREADY INCLUDED IN THE QUOTA SYSTEM CAN BE APPRECIABLY SIMPLIFIED BY TAKING THE QUOTAS PREVIOUSLY ALLOCATED AS THE BASIS . ADJUSTMENTS TO THE BASIC QUOTAS SHOULD BE CONSIDERED ONLY IF IT IS A QUESTION OF ADDITIONAL QUANTITIES BEING GRANTED ON GROUNDS OF RESTRUCTURING . ( B ) IN THE CASE OF WIRE ROD , WHICH IS ONCE AGAIN INCLUDED IN THE QUOTA SYSTEM , IT IS NECESSARY TO SELECT A PERIOD WHICH , WHILE BEING AS RECENT AS POSSIBLE , DOES NOT INCLUDE A PERIOD IN WHICH THE MARKET WAS NOT UNDULY DISTURBED . THE YEAR 1981 SHOULD THEREFORE BE TAKEN AS THE BASIS . 8 . ADJUSTMENTS TO DELIVERIES ON THE INTERNAL MARKET ( ARTICLE 8 ( 3 ) ) PROVISION SHOULD BE MADE FOR ADJUSTING THE REFERENCE QUANTITIES FOR UNDERTAKINGS WHICH DELIVERED LESS THAN 10 % OF THEIR PRODUCTION DURING THE REFERENCE PERIOD ON THE COMMON MARKET , PROVIDED THAT EVIDENCE CAN BE GIVEN THAT THE UNDERTAKING'S SALES PATTERN HAS CHANGED . 9 . INTERRUPTION IN THE ACTIVITY OF AN UNDERTAKING ( ARTICLE 9 ( 3 ) ) EXPERIENCE HAS SHOWN THAT SPECIAL RULES ARE NEEDED WHERE UNDERTAKINGS CEASE OR RESUME THEIR PRODUCTION ACTIVITY . IF PRODUCTION CEASES , THE ALLOCATION OF QUOTAS SHOULD BE SUSPENDED AND , IF PRODUCTION IS RESUMED WITHIN A PARTICULAR QUARTER , ACCOUNT SHOULD BE TAKEN OF THE PART OF THAT QUARTER STILL TO RUN . 10 . TRANSFERS , CARRYOVERS AND TOLERANCES ON QUOTA EXCESSES ( ARTICLE 11 ) THE POSSIBILITIES PREVIOUSLY PROVIDED FOR IN THIS RESPECT CAN BE EXTENDED IN A NUMBER OF WAYS . IN VIEW OF THE CONTINUITY WITH THE SYSTEM IMPOSED ON UNDERTAKINGS DURING THE FIRST PART OF 1982 , PROVISION SHOULD BE MADE FOR CARRYOVERS FROM THE SECOND QUARTER OF 1982 TO THE THIRD QUARTER OF 1982 . 11 . UNDERTAKINGS WHICH MERGE OR SEPARATE ; FORMATION OF JOINT UNDERTAKINGS ( ARTICLE 13 ) UNDER ARTICLE 2 ( 4 ) ANY GROUP OF CONCENTRATED UNDERTAKINGS WITHIN THE MEANING OF ARTICLE 66 OF THE ECSC TREATY IS TO BE REGARDED AS A SINGLE UNDERTAKING FOR THE PURPOSES OF THE QUOTA SYSTEM . IT IS THEREFORE NECESSARY TO LAY DOWN RULES FOR THE PROCEDURE TO BE FOLLOWED AS REGARDS REFERENCE PRODUCTION AND REFERENCE QUANTITIES IN THE EVENT OF FURTHER CONCENTRATION , THE SEPARATION OF MERGED UNDERTAKINGS AND THE FORMATION OF JOINT UNDERTAKINGS . IN THE EVENT OF CONCENTRATION , THE SUM OF THE QUANTITIES DUE TO THE UNDERTAKINGS CONCERNED SHOULD BE TAKEN AS THE BASIS . HOWEVER , DELIVERIES BETWEEN THE HITHERTO SEPARATE UNDERTAKINGS , WHICH AFTER THE MERGER ARE NO LONGER TAKEN INTO ACCOUNT IN THE QUOTAS , SHOULD BE DEDUCTED . IN THE EVENT OF THE SEPARATION OF MERGED UNDERTAKINGS , IT IS THE RESPONSIBILITY OF THE UNDERTAKINGS THEMSELVES TO SETTLE THE QUESTION OF THE DISTRIBUTION OF THE REFERENCE PRODUCTION AND QUANTITIES , IN THE CONTEXT OF ALL THE MATTERS RELATING TO THE DISSOLUTION OF THE GROUP . HOWEVER , IN THE ABSENCE OF AGREEMENT BETWEEN THE PARTIES AND TO AVOID DISTURBING THE QUOTA SYSTEM , THE COMMISSION SHOULD BE EMPOWERED TO TAKE THE NECESSARY DISTRIBUTION MEASURES AND TO CARRY OUT ANY ADJUSTMENTS REQUIRED , HAVING TAKEN ADVICE FROM A GROUP OF EXPERTS . THE SAME APPLIES TO THE CREATION OF A JOINT UNDERTAKING WHEN THE UNDERTAKINGS CONCERNED TRANSFER A PART OF THEIR PRODUCTION CAPACITY TO THE NEW UNDERTAKING . 12 . FINES ( ARTICLE 12 ) IN VIEW OF THE CONTINUITY OF THE PRESENT QUOTA SYSTEM WITH THE PREVIOUS SYSTEM , THE COMMISSION WILL INCREASE THE LEVEL OF FINES WHERE AN UNDERTAKING EXCEEDS ITS QUOTA BY MORE THAN 10 % OR HAS ALREADY COMMITTED AN INFRINGEMENT DURING ANY THREE-MONTH PERIOD SINCE 1 JULY 1981 . 13 . MEASURES IN THE CASE OF RESTRUCTURING ( ARTICLE 15 ) AS A RESULT OF CARRYING OUT RESTRUCTURING MEASURES , AN UNDERTAKING'S PRODUCTION STRUCTURE MAY ALTER IN SUCH A WAY THAT IT NO LONGER CORRESPONDS TO THE UNDERTAKING'S REFERENCE PRODUCTION AND REFERENCE QUANTITIES . IF THE RESTRUCTURING PROGRAMME IS IN COMPLIANCE WITH THE POLICY OF THE COMMISSION FOR THE MATTER IN QUESTION , AND CERTAIN PRODUCTION PLANTS ARE DEFINITIVELY CLOSED DOWN , THE UNDERTAKING MAY BE ALLOWED , IN ORDER TO PROMOTE RESTRUCTURING AND WITHOUT ENDANGERING THE QUOTA SYSTEM , TO USE THE REFERENCES RELATING TO THE PLANTS THAT HAVE BEEN CLOSED DOWN FOR EXCHANGES OR TRANSFERS INVOLVING OTHER UNDERTAKINGS . IF SUCH EXCHANGES OR TRANSFERS DO NOT TAKE PLACE , PROVISION SHOULD BE MADE FOR AN INTERNAL ADJUSTMENT TO THE QUANTITIES IN THE LIGHT OF THE NEW PRODUCTION STRUCTURE . HOWEVER , THIS ADJUSTMENT SHOULD BE SUBJECT TO LIMITS IN ORDER TO ENSURE THAT , AS FAR AS POSSIBLE , THE MARKET IS NOT DISTURBED . SIMILAR PRINCIPLES MUST BE APPLIED IN THE EVENT OF THE BRINGING INTO SERVICE OF NEW ROLLING MILLS OR PROCESSING LINES . AS UNDERTAKINGS CARRYING OUT A RESTRUCTURING PROGRAMME MAY TEMPORARILY BE UNABLE TO USE UP THEIR QUOTAS , PROVISION SHOULD BE MADE FOR ADDITIONAL CARRYOVERS , AS LONG AS THE SUM OF THE QUOTAS FOR THE QUARTERS IN QUESTION IS NOT EXCEEDED . AFTER CONSULTING THE CONSULTATIVE COMMITTEE AND WITH THE ASSENT OF THE COUNCIL TO THE CONTINUATION OF THE PRODUCTION QUOTA SYSTEM , AND ON THE BASIS OF STUDIES MADE JOINTLY WITH THE UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS IN CONNECTION WITH THE DETERMINATION OF THE QUOTAS , HAS ADOPTED THIS DECISION : I . MONITORING SYSTEM ARTICLE 1 A SYSTEM FOR MONITORING PRODUCTION AND DELIVERIES OF CERTAIN PRODUCTS OF CATEGORIES I , II , III , IV , V , VI AND CERTAIN SUB-CATEGORIES OF CATEGORY I IS HEREBY ESTABLISHED . THESE CATEGORIES , WHICH INCLUDE ALL QUALITIES AND CHOICES OF STEEL , ARE : - CATEGORY I : HOT-ROLLED WIDE AND NARROW STRIP ROLLED ON SPECIALIZED MILLS , - CATEGORY II : REVERSING MILL PLATE AND WIDE FLATS , - CATEGORY III : HEAVY SECTIONS , - CATEGORY IV : WIRE ROD , - CATEGORY V : REINFORCING BARS , - CATEGORY VI : MERCHANT BARS . THE SUB-CATEGORIES OF CATEGORY I INCLUDE THE FOLLOWING PRODUCTS : CATEGORY IA - HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT , - HOT-ROLLED WIDE STRIP FOR RE-ROLLING OR OTHER TYPES OF PROCESSING IN OTHER COMMUNITY UNDERTAKINGS , - MEDIUM AND HEAVY PLATE WITH A THICKNESS OF 3 MM OR MORE , OBTAINED BY CUTTING HOT-ROLLED WIDE STRIP . - HOT-ROLLED STRIP LESS THAN 600 MM WIDE , INCLUDING TUBE STRIP , - HOT-ROLLED WIDE STRIP FOR PROCESSING INTO COLD-ROLLED PLATE OF 3 MM AND OVER ( CUT OR COILED ) . CATEGORY IB - COLD-ROLLED SHEET CUT OR COILED , WITH A THICKNESS OF LESS THAN 3 MM , - HOT-ROLLED SHEET IN CUT LENGTHS , WITH A THICKNESS OF LESS THAN 3 MM , - COLD - OR HOT-ROLLED SHEET FOR THE PRODUCTION OF DERIVED PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS . CATEGORY IC - HOT-DIPPED GALVANIZED SHEET , CUT OR COILED , - GALVANIZED SHEET FOR THE PRODUCTION OF CATEGORY ID PRODUCTS IN OTHER COMMUNITY UNDERTAKINGS . CATEGORY ID - OTHER COATED FLAT PRODUCTS . A DETAILED LIST OF THE PRODUCTS IS GIVEN IN ANNEX I . ARTICLE 2 1 . AS FROM JULY 1982 , UNDERTAKINGS SHALL BE REQUIRED TO REPORT EACH MONTH TO THE COMMISSION THEIR PRODUCTION AND DELIVERIES OF THE PRODUCTS REFERRED TO IN ARTICLE 1 . THESE REPORTS MUST REACH THE COMMISSION NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . THEY MUST BE MADE IN CONFORMITY WITH THE FORMS SET OUT IN ANNEX II . IN THE CASE OF THE PRODUCTS REFERRED TO IN ARTICLE 4 , UNDERTAKINGS SHALL BE REQUIRED TO REPORT THEIR STOCK POSITION AS AT 30 JUNE 1982 . THIS REPORT MUST REACH THE COMMISSION BY 20 JULY 1982 AT THE LATEST . IT MUST BE MADE IN CONFORMITY WITH THE FORM SET OUT IN ANNEX III . 2 . FOR THE PURPOSES OF SUPERVISION AS PROVIDED FOR IN ARTICLE 3 , UNDERTAKINGS SHALL PROVIDE AUTHORIZED REPRESENTATIVES OF THE COMMISSION WITH A COPY OF THEIR MONTHLY REPORT AND INDICATE THE TONNAGE FOR EACH WORKS . 3 . UNDERTAKINGS SHALL ESTABLISH FOR EACH WORKS A NUMBERED REGISTER RECORDING PRODUCTION AS WELL AS DAILY AND MONTHLY DELIVERIES , IN ACCORDANCE WITH THE FORMS SET OUT IN ANNEX II . SUCH REGISTER SHALL BE KEPT AT EACH WORKS SITE AND BE ACCESSIBLE TO THE AUTHORIZED REPRESENTATIVES OF THE COMMISSION . 4 . FOR THE PURPOSES OF THIS DECISION , ANY GROUP OF CONCENTRATED UNDERTAKINGS WITHIN THE MEANING OF ARTICLE 66 OF THE TREATY SHALL BE REGARDED AS A SINGLE UNDERTAKING EVEN IF SUCH UNDERTAKINGS ARE LOCATED IN DIFFERENT MEMBER STATES . ARTICLE 3 1 . THE COMMISSION SHALL MANAGE THE QUOTA SYSTEM . IT SHALL EXAMINE ON THE SPOT THE CONFORMITY AND EXACTITUDE OF REPORTS AND INFORMATION AS REFERRED TO IN ARTICLE 2 OF THIS DECISION . THE COMMISSION MAY OBTAIN ASSISTANCE FROM INDEPENDENT AGENCIES OR EXPERTS . THE BUSINESS SECRECY OF THE UNDERTAKINGS SHALL BE GUARANTEED . 2 . THE INSTRUCTIONS GIVEN TO VERIFYING OFFICIALS SHALL REFER TO THIS DECISION AND INDICATE THE REPORTS SUPPLIED BY THE UNDERTAKINGS THEY ARE RESPONSIBLE FOR INSPECTING . UNDERTAKINGS SHALL BE UNDER AN OBLIGATION TO PERMIT SUCH INSPECTIONS , FOR WHICH NO INDIVIDUAL DECISION SHALL BE NECESSARY . 3 . ANY UNDERTAKINGS EVADING THEIR OBLIGATIONS UNDER ARTICLES 2 AND 3 ( 2 ) OR SUPPLYING FALSE INFORMATION SHALL BE LIABLE TO THE FINES AND PENALTIES PROVIDED FOR IN ARTICLE 47 OF THE TREATY . II . SYSTEM OF PRODUCTION QUOTAS ARTICLE 4 1 . A SYSTEM OF PRODUCTION QUOTAS IS HEREBY ESTABLISHED IN RESPECT OF CATEGORIES IA , IB , IC , ID AND IN RESPECT OF CATEGORIES IV , V AND VI , IRRESPECTIVE OF QUALITY OF CHOICE . 2 . IN THE CASE OF CATEGORIES IA , IB , IC AND ID , THE FOLLOWING PRODUCTS SHALL BE EXCLUDED : - SPECIAL ALLOY STEELS , EXCEPT FOR SPECIAL FINE-GRAINED WELDABLE STRUCTURAL ALLOY STEELS WITH A HIGH YIELD POINT ( SONDERBAUSTAHL ) , - MATERIAL INTENDED FOR THE PRODUCTION , IN THE COMMUNITY , OF : - WELDED TUBES MORE THAN 406.4 MM IN DIAMETER , - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) , - ELECTRICAL SHEET WITH A MINIMUM SILICON CONTENT OF 1 % , SUBJECT TO PROOF BEING FURNISHED THAT THIS MATERIAL HAS IN FACT BEEN PROCESSED IN THE COMMUNITY . 3 . AS REGARDS CATEGORIES IV , V AND VI : ( A ) ALLOY STEELS WITH AN ALLOY CONTENT OF NOT LESS THAN 5 % ( EXCEPT FOR STEELS CONTAINING LESS THAN 1 % OF CARBON AND MORE THAN 12 % OF CHROMIUM ) WHOSE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY STEEL PRODUCT , MAY BE PRODUCED IN EXCESS OF THE COMPULSORY QUOTA FOR THE RELEVANT CATEGORY OF PRODUCTS FOR A GIVEN UNDERTAKING ; ( B ) THE COMMISSION SHALL CONTINUOUSLY MONITOR MARKET TRENDS IN CONSULTATION WITH THE PRODUCERS AND USERS AND SHALL PUBLISH ADEQUATE INFORMATION AND GUIDELINES ; ( C ) IF AN UNDERTAKING EXERCISING THE OPTION GRANTED UNDER POINT ( A ) EXCEEDS THE GUIDELINES PUBLISHED BY THE COMMISSION , THE LATTER SHALL LIMIT THE EXCESS TO THE EXTENT REQUIRED BY MARKET CONDITIONS ; ( D ) IN THE LIGHT OF MARKET TRENDS ON THE ONE HAND , AND OF THE INFORMATION WHICH IT RECEIVES ON THE OTHER , THE COMMISSION MAY TERMINATE THE DEROGATION FOR THE PRODUCT IN QUESTION . 4 . WITHOUT PREJUDICE TO THE OBLIGATIONS WITH REGARD TO INFORMATION AND CHECKS PROVIDED FOR IN THIS DECISION , UNDERTAKINGS SHALL NOT BE SUBJECT TO THE QUOTA SYSTEM IF THEIR ANNUAL REFERENCE PRODUCTION REFERRED TO IN ARTICLES 6 AND 7 DOES NOT EXCEED : - A TOTAL OF 24 000 TONNES FOR CATEGORIES IA TO ID , - A TOTAL OF 12 000 TONNES FOR CATEGORIES IV , V AND VI ; THIS LIMIT SHALL BE FIXED AT 24 000 TONNES FOR UNDERTAKINGS PRODUCING ONLY HIGH-GRADE STEELS AND SPECIAL STEELS . 5 . HOWEVER , IF DURING A THREE-MONTH PERIOD AN UNDERTAKING'S PRODUCTION LEVELS EXCEED A QUARTER OF THE ANNUAL REFERENCE PRODUCTION FIGURES INDICATED ABOVE , THE UNDERTAKING SHALL BE SUBJECT TO THE SYSTEM WITH EFFECT FROM THE FOLLOWING THREE-MONTH PERIOD . IN SUCH A CASE , THE COMMISSION SHALL ALLOCATE REFERENCE PRODUCTION TO THAT UNDERTAKING ON THE BASIS OF PRODUCTION IN THE BEST 12 CALENDAR MONTHS IN THE PERIOD BETWEEN JULY 1981 AND THE LAST MONTH PRECEDING THE QUARTER FOR WHICH THE QUOTAS ARE ALLOCATED . PRODUCTION SHALL BE USED TO ESTABLISH RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES FOR THE QUARTERS CONCERNED . WHERE THE LIMITS PROVIDED FOR ABOVE ARE EXCEEDED AS A RESULT OF UNDECLARED INVESTMENT OR INVESTMENT ON WHICH AN UNFAVOURABLE OPINION HAS BEEN GIVEN , THE UNDERTAKING SHALL NOT BENEFIT FROM THIS METHOD OF REFERENCE-PRODUCTION ADJUSTMENT AND THE NORMAL METHOD OF CALCULATION SHALL APPLY . ARTICLE 5 1 . THE COMMISSION SHALL FIX EACH QUARTER , FOR EACH UNDERTAKING , THE PRODUCTION QUOTAS AND THE PART OF SUCH QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET : - ON THE BASIS OF THE REFERENCE PRODUCTION REFERRED TO IN ARTICLES 4 , ( 5 ) , 6 AND 7 AND THE REFERENCE QUANTITIES REFERRED TO IN ARTICLE 8 , - BY APPLICATION OF THE ABATEMENT RATES REFERRED TO IN ARTICLE 9 TO SUCH PRODUCTION AND QUANTITIES . 2 . WHERE AN UNDERTAKING'S PRODUCTION CONCERNS ONLY THE CATEGORIES OF PRODUCTS MENTIONED IN ONE OF THE INDENTS BELOW , THE QUOTAS FOR THAT UNDERTAKING SHALL NOT BE LESS THAN : - A TOTAL OF 6 000 TONNES PER QUARTER FOR CATEGORIES IA TO ID , - 6 000 TONNES PER QUARTER IN THE CASE OF UNDERTAKINGS WHICH PRODUCE ONLY HIGH-GRADE STEELS AND SPECIAL STEELS , - A TOTAL OF 3 000 TONNES PER QUARTER FOR CATEGORIES IV , V AND VI . ANY ADJUSTMENT SHALL BE MADE PROPORTIONALLY FOR THE DIFFERENT CATEGORIES OF PRODUCTS MENTIONED IN EACH INDENT . ARTICLE 6 THE ANNUAL REFERENCE PRODUCTION FOR CATEGORIES IA , IB , IC , ID , V AND VI SHALL BE CALCULATED ON THE BASIS OF THE SUM OF THE PRODUCTION QUOTAS GRANTED DURING THE THIRD AND FOURTH QUARTERS OF 1981 AND THE FIRST AND SECOND QUARTERS OF 1982 PURSUANT TO DECISION NO 1831/81/ECSC , AS AMENDED BY DECISIONS NO 1832/81/ECSC ( 3 ) AND NO 2804/81/ECSC ( 4 ) , INCLUDING THE ADJUSTMENTS GRANTED BY THE COMMISSION PURSUANT TO ARTICLE 13 , RECORDED ON AN ANNUAL BASIS , AND PURSUANT TO ARTICLE 14A OF DECISION NO 1831/81/ECSC . THESE QUOTAS SHALL BE USED TO RECONSTITUTE THE RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATE IN FORCE DURING THE QUARTERS IN QUESTION . ARTICLE 7 THE ANNUAL REFERENCE PRODUCTION FOR CATEGORY IV SHALL BE CALCULATED AS THE SUM OF TWO AMOUNTS : 1 . THE FIRST AMOUNT SHALL BE CALCULATED ON THE BASIS OF THE SUM OF THE PRODUCTION QUOTAS ALLOCATED BY THE COMMISSION DURING THE FIRST AND SECOND QUARTERS OF 1981 PURSUANT TO DECISION NO 2794/80/ECSC ( 5 ) , INCLUDING ALL THE ADJUSTMENTS GRANTED FOR THE PRODUCTS IN QUESTION . THESE QUOTAS SHALL BE USED TO RECONSTITUTE THE RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES IN FORCE DURING THESE TWO QUARTERS DURING WHICH THE ABOVEMENTIONED DECISION APPLIED . 2 . THE SECOND AMOUNT SHALL BE CALCULATED ON THE BASIS OF THE SUM OF THE FORECASTS INDICATED TO THE UNDERTAKINGS BY THE COMMISSION FOR THE THIRD QUARTER OF 1981 AND OF THE ACTUAL PRODUCTION IN THE FOURTH QUARTER OF 1981 . THE FIGURES SHALL BE USED TO DETERMINE THE RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES PUBLISHED IN THE FORWARD PROGRAMME FOR THE QUARTER IN QUESTION . IN THE CASE OF UNDERTAKINGS WHICH DID NOT RECEIVE FORECASTS FROM THE COMMISSION IN THE THIRD QUARTER OF 1981 OR WHICH RECEIVED ONLY PARTIAL FORECASTS , ACTUAL PRODUCTION SHALL BE TAKEN INTO ACCOUNT IN RESPECT OF THE PART NOT COVERED BY THE FORECASTS . IF DURING A QUARTER THE PRODUCTION OF AN UNDERTAKING HAS BEEN AFFECTED BY CIRCUMSTANCES OF FORCE MAJEURE OR A STRIKE LASTING FOR AT LEAST FOUR WEEKS WITHOUT INTERRUPTION , PRODUCTION IN THE MOST AFFECTED MONTHS MAY BE REPLACED BY THE AVERAGE MONTHLY PRODUCTION IN THE OTHER MONTHS OF THE THIRD AND FOURTH QUARTERS OF 1981 . ARTICLE 8 1 . THE REFERENCE QUANTITIES WHICH ARE USED TO ESTABLISH THE PROPORTION OF THE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET BY EACH UNDERTAKING SHALL BE CALCULATED BY APPLYING TO ITS REFERENCE PRODUCTION THE PERCENTAGE OF ITS DELIVERIES IN THE COMMON MARKET COMPARED WITH ITS TOTAL PRODUCTION DURING THE 12 CALENDAR MONTHS CONTAINED IN THE PERIOD JULY 1977 TO JUNE 1980 DURING WHICH TOTAL PRODUCTION OF THE FOUR GROUPS OF ROLLED PRODUCTS I TO IV , AS DEFINED IN ARTICLE 2 OF DECISION NO 2794/80/ECSC , WAS THE HIGHEST . THE 12 CALENDAR MONTHS THUS CHOSEN , HEREINAFTER REFERRED TO AS " THE BEST 12-MONTH PERIOD " , WILL NOT NECESSARILY BE CONSECUTIVE . 2 . IF AN UNDERTAKING CAN PROVE THAT THE ANNUAL REFERENCE QUANTITIES FIXED IN ACCORDANCE WITH PARAGRAPH 1 HAVE CAUSED IT GRAVE DIFFICULTY , THE COMMISSION MAY MAKE APPROPRIATE ADJUSTMENTS TO THE ANNUAL REFERENCE QUANTITIES FOR THE UNDERTAKING CONCERNED IN CASES WHERE : - THERE HAS BEEN A CHANGE OF MORE THAN 20 % IN THE PERCENTAGE OF THE UNDERTAKING'S TOTAL DELIVERIES AS COMPARED WITH ITS TOTAL PRODUCTION OWING TO DIFFERENCES BETWEEN THE UNDERTAKING'S SALES PATTERN OVER THE PERIOD DURING WHICH DECISION NO 2794/80/ECSC APPLIED AND THAT WHICH EXISTED OVER THE BEST 12-MONTH PERIOD , - THE UNDERTAKING DID NOT EXPORT MORE THAN 5 % OF ITS TOTAL PRODUCTION TO NON-COMMUNITY COUNTRIES OVER THE BEST 12-MONTH PERIOD AND ITS DELIVERIES IN THE COMMON MARKET ACCOUNT FOR LESS THAN 90 % OF ITS TOTAL PRODUCTION OVER THE BEST 12 MONTHS . 3 . IF AN UNDERTAKING WHICH IS SUBJECT TO THE SYSTEM OF PRODUCTION QUOTAS HAS MADE DELIVERIES IN THE COMMON MARKET AMOUNTING TO LESS THAN 10 % OF ITS PRODUCTION DURING THE BEST 12-MONTH PERIOD , THE REMAINDER OF ITS PRODUCTION HAVING BEEN TRANSFERRED TO ANOTHER UNDERTAKING IN THE CONTEXT OF A HIRE ROLLING CONTRACT AND , BECAUSE THE CONTRACT HAS BEEN ALTERED OR HAS COME TO AN END , APPLIES FOR AN INCREASE IN ITS DELIVERIES IN THE COMMON MARKET OF THE PRODUCTS COVERED BY THIS CONTRACT , THE COMMISSION SHALL , ON A REASONED REQUEST FROM THE UNDERTAKING , ADJUST THE REFERENCE QUANTITIES BY APPLYING TO THE REFERENCE PRODUCTION A PERCENTAGE CORRESPONDING TO THE AVERAGE COMMUNITY SHARE OF DELIVERIES IN THE COMMON MARKET OF THIS CATEGORY OF PRODUCTS COMPARED WITH THE TOTAL PRODUCTION IN THE QUARTER PRECEDING ITS REQUEST . ARTICLE 9 1 . THE COMMISSION SHALL FIX EACH QUARTER THE ABATEMENT RATES FOR ESTABLISHING THE PRODUCTION QUOTAS AND THE PART OF THESE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . 2 . THE COMMISSION SHALL NOTIFY TO EACH UNDERTAKING ITS REFERENCE PRODUCTION AND REFERENCE QUANTITIES AS WELL AS ITS PRODUCTION QUOTAS AND THE PART OF THOSE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . 3 . WHERE AN UNDERTAKING CEASES ITS PRODUCTION ACTIVITY DURING A QUARTER , THE COMMISSION SHALL SUSPEND THE ALLOCATION OF QUOTAS AS FROM THE FOLLOWING QUARTER . QUOTAS OR PARTS OF QUOTAS WHICH HAVE NOT GIVEN RISE TO PRODUCTION OR DELIVERIES MAY NOT BE EXCHANGED OR TRANSFERRED . THE SUSPENSION SHALL BE LIFTED ONCE THE ACTIVITY IN QUESTION RESUMES , AND QUOTAS SHALL BE ALLOCATED IN PROPORTION TO THE PART OF THE QUARTER STILL TO RUN . ARTICLE 10 WITH REGARD TO CATEGORY IA PRODUCTS WHICH ARE USED IN THE FORM OF HOT-ROLLED PRODUCTS FOR THE PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER NOT LARGER THAN 406.4 MM , THE COMMISSION SHALL , AT THE UNDERTAKING'S REQUEST ACCOMPANIED BY PROOF OF USE FOR SUCH A PURPOSE , ADJUST THE QUOTA AND AUTHORIZE THE RELEVANT DELIVERIES . ARTICLE 11 1 . A TOLERANCE OF 3 % IN EXCESS SHALL BE ALLOWED ON EACH PRODUCTION QUOTA AND ON THAT OF THIS QUOTA WHICH MAY BE DELIVERED IN THE COMMON MARKET . HOWEVER , THE PRODUCTION AND THAT PART OF THE PRODUCTION WHICH MAY BE DELIVERED IN THE COMMON MARKET FOR ALL THE CATEGORIES OF PRODUCTS MAY NOT EXCEED THE SUM OF THE QUOTAS AND THE SUM OF THAT PART OF THOSE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET ALLOCATED FOR EACH OF THESE CATEGORIES . 2 . IN THE CASE OF UNDERTAKINGS WHICH PRODUCE ONLY ONE CATEGORY OR WHOSE REFERENCE PRODUCTION OF ONE CATEGORY REPRESENTS NOT LESS THAN 90 % OF ITS TOTAL REFERENCE PRODUCTION OF THE PRODUCTS REFERRED TO IN ARTICLE 4 , A TOLERANCE OF 3 % IN EXCESS OF THAT PART OF THEIR PRODUCTION QUOTA WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE ALLOWED WITHIN THE LIMIT OF THE PRODUCTION QUOTA FOR THE CATEGORY CONCERNED . THIS TOLERANCE MAY NOT BE COMBINED WITH THAT OF PARAGRAPH 1 . 3 . ( A ) ANY UNDERTAKING WHICH HAS NOT USED UP ITS PRODUCTION QUOTAS OR THE PART OF ITS QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET MAY CARRY FORWARD INTO THE FOLLOWING QUARTER UP TO 5 % OF THE AMOUNT IN QUESTION FOR THE SAME CATEGORY OF PRODUCT . ( B ) CARRYOVERS ARE AUTHORIZED WITHIN THE SAME LIMIT FROM THE SECOND QUARTER OF 1982 TO THE THIRD QUARTER OF 1982 . ( C ) A COMPLETE CARRYOVER IS ALLOWED FOR THE UNUSED PART OF THE ADDITIONAL QUOTAS AND PARTS OF QUOTAS ALLOCATED IN THE LAST MONTH OF THE SECOND QUARTER OF 1982 . ( D ) WHERE AN UNDERTAKING HAS NOT ATTAINED ITS PRODUCTION QUOTAS DURING THE QUARTER IN QUESTION AND CAN PROVE THAT THIS IS THE RESULT OF CIRCUMSTANCES OF FORCE MAJEURE , THE COMMISSION MAY AUTHORIZE THE UNDERTAKING CONCERNED TO CARRY OVER THE UNUSED QUOTAS IN THEIR ENTIRETY . 4 . UNDERTAKINGS MAY , EACH OF THE UNDERTAKINGS CONCERNED HAVING MADE A PRIOR DECLARATION TO THE COMMISSION , ENTER INTO ARRANGEMENTS WITH OTHER UNDERTAKINGS DURING THE CURRENT QUARTER FOR THE EXCHANGE OR SALE OF QUOTAS OR THE PARTS OF QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET PERTAINING TO THAT QUARTER . 5 . DELIVERIES IN RESPECT OF WHICH AN UNDERTAKING DOES NOT SHOW PROOF OF EXPORT OUTSIDE THE TERRITORY OF THE COMMUNITY SHALL BE DEEMED TO HAVE BEEN MADE WITHIN THE COMMON MARKET . DOCUMENTS ACCEPTABLE AS EVIDENCE OF EXPORT SHALL INCLUDE THE FOLLOWING : ( A ) A COPY , STAMPED BY THE CUSTOMS OFFICE OF EXPORT , OF THE COMMUNITY EXPORT DECLARATION FORM " EX " PROVIDED FOR IN COUNCIL REGULATION ( EEC ) NO 2102/77 ( 6 ) ; ( B ) COMMERCIAL DOCUMENTS RELATING TO THE DISPATCH INSTRUCTIONS FOR THE RELEVANT PRODUCTS AND TO THE CARRIAGE THEREOF , INCLUDING COPIES OF THE SHIPPING ORDERS , MARITIME BILLS OF LADING , INLAND WATERWAY AFFREIGHTMENT CONTRACTS AND CONSIGNMENT NOTES FOR TRANSPORT BY RAIL OR BY ROAD . 6 . AN UNDERTAKING'S PRODUCTION OF HOT-ROLLED WIDE STRIP WHICH , IN A GIVEN QUARTER , DOES NOT FALL WITHIN THE SCOPE OF THE FIRST , SECOND AND FIFTH INDENTS OF CATEGORY IA SHALL , FOR THE PURPOSES OF THIS DECISION , BE REGARDED AS PRODUCTION OF COILS INTENDED FOR RE-ROLLING OR OTHER PROCESSING OPERATIONS WITHIN THE UNDERTAKING ITSELF . ANY PRODUCTION OF HOT-ROLLED WIDE STRIP AS REFERRED TO ABOVE WHICH IS ASSIGNED DURING ENSUING QUARTERS TO DIRECT USE , EXPORT OR TO RE-ROLLING OR OTHER PROCESSING OPERATIONS IN COMMUNITY UNDERTAKINGS OTHER THAN THE PRODUCER SHALL BE CHARGED AGAINST THE PRODUCTION QUOTA FOR CATEGORY IA ( FIRST , SECOND OR FIFTH INDENT ) OF THAT PRODUCER PERTAINING TO THE ENSUING QUARTERS IN QUESTION . ARTICLE 12 A FINE , GENERALLY OF 75 ECU FOR EACH TONNE IN EXCESS , SHALL BE IMPOSED ON ANY UNDERTAKING EXCEEDING ITS PRODUCTION QUOTAS OR THAT PART OF SUCH QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . IF AN UNDERTAKING'S PRODUCTION EXCEEDS ITS QUOTA BY 10 % OR MORE , OR IF THE UNDERTAKING HAS ALREADY EXCEEDED ITS QUOTA OR QUOTAS DURING ONE OF THE PREVIOUS QUARTERS , THE FINE MAY BE UP TO DOUBLE THAT AMOUNT PER TONNE . THE SAME RULES SHALL APPLY TO ANY EXCESS OVER THE QUANTITIES WHICH MAY BE DELIVERED IN THE COMMON MARKET . THIS AMOUNT SHALL BE INCREASED BY 1 % FOR EACH MONTH OR PART OF A MONTH BY WHICH PAYMENT IS DELAYED , WITH EFFECT FROM THE DATE FIXED IN THE DECISION IMPOSING THE FINE . ARTICLE 13 WHERE UNDERTAKINGS OR GROUPS OF UNDERTAKINGS SUBJECT TO THE SYSTEM OF PRODUCTION QUOTAS HAVE MERGED , SEPARATED OR FORMED NEW JOINT UNDERTAKINGS AFTER 1 JULY 1980 , OR DO SO WHILE THIS DECISION APPLIES , THE COMMISSION SHALL TAKE THE FOLLOWING MEASURES , AS APPROPRIATE : 1 . IN THE EVENT OF CONCENTRATION WITHIN THE MEANING OF ARTICLE 66 OF THE TREATY AND AUTHORIZED IN ACCORDANCE THEREWITH , THE REFERENCE PRODUCTION AND THE REFERENCE QUANTITIES SHALL CONSIST OF THE SUM OF THE REFERENCE AMOUNTS PREVIOUSLY CALCULATED FOR EACH OF THE MERGED UNDERTAKINGS . THE REFERENCE PRODUCTION AND THE REFERENCE QUANTITIES OF THE MERGED UNDERTAKINGS SHALL BE REDUCED BY THAT PART CORRESPONDING TO DELIVERIES OF PRODUCTS SUBJECT TO QUOTAS TO BE PROCESSED INTO OTHER PRODUCTS SUBJECT TO QUOTAS EFFECTED BETWEEN THOSE UNDERTAKINGS DURING THE REFERENCE PERIOD . SHOULD ONE OF THE MERGED UNDERTAKINGS NOT HAVE ANY REFERENCE FIGURES BECAUSE OF THE LIMITS SET IN ARTICLE 4 ( 4 ) , THE RULES SET OUT IN ARTICLE 4 ( 5 ) SHALL APPLY . 2 . IN THE EVENT OF THE SEPARATION OF MERGED UNDERTAKINGS , THE UNDERTAKINGS SHALL NOTIFY THE COMMISSION OF THE SUBDIVISION BETWEEN THEM OF THE REFERENCE QUANTITIES AND PRODUCTION PREVIOUSLY ALLOCATED TO THE GROUP OF WHICH THEY WERE PART . IN THE CASE OF THE UNDERTAKINGS' NOT AGREEING TO THE DIVISION MENTIONED ABOVE , THE COMMISSION SHALL DETERMINE THE DIVISION OF THE REFERENCE PRODUCTION AND QUANTITIES OF THE GROUP BETWEEN THE UNDERTAKINGS . THE COMMISSION MAY ACT IN A SIMILAR MANNER WHERE UNDERTAKINGS ARE IN COURSE OF SEPARATION AND WHERE THEIR CONDUCT IS LIABLE TO JEOPARDIZE THE PROPER FUNCTIONING OF THE PRODUCTION QUOTA SYSTEM . THE COMMISSION SHALL DETERMINE ANY NECESSARY ADJUSTMENTS . THE COMMISSION SHALL BASE ITS ACTIONS ON THE ADVICE OF A PANEL OF EXPERTS . 3 . IN THE EVENT OF THE FORMATION OF NEW INDEPENDENT UNDERTAKINGS BY ONE OR MORE UNDERTAKINGS WHICH ASSIGN TO THESE NEW UNDERTAKINGS PLANT WHICH WAS PREVIOUSLY PART OF THE PRODUCTION FACILITIES OF THE FOUNDING UNDERTAKINGS , THE UNDERTAKINGS SHALL NOTIFY THE COMMISSION OF THE SUBDIVISION BETWEEN THEM OF THE REFERENCE PRODUCTION AND QUANTITIES PREVIOUSLY ALLOCATED TO THE SEPARATE FOUNDING UNDERTAKINGS . THE COMMISSION SHALL CARRY OUT ANY ADJUSTMENT NEEDED , ON THE BASIS , WHERE APPROPRIATE , OF THE OPINION OF A PANEL OF EXPERTS . ARTICLE 14 IF , BY VIRTUE OF THE SCALE OF THE ABATEMENT RATES SET IN RESPECT OF A GIVEN QUARTER , THE QUOTA SYSTEM CREATES EXCEPTIONAL DIFFICULTIES FOR AN UNDERTAKING , THE COMMISSION SHALL MAKE SUITABLE ADJUSTMENTS TO ITS REFERENCE PRODUCTION AND/OR REFERENCE QUANTITIES FOR THE CATEGORY IN QUESTION , PROVIDED THAT THE UNDERTAKING MAKES AN APPLICATION TO THIS EFFECT DURING THE FIRST TWO MONTHS OF THE RELEVANT QUARTER IN THE FOLLOWING INSTANCES : - THE TOTAL REFERENCE PRODUCTION FOR CATEGORIES IA TO ID AMOUNTS TO LESS THAN 1 000 000 TONNES A YEAR AND AT LEAST 75 % RELATES TO PRODUCTS WHERE THE ABATEMENT RATE FOR ONE OR MORE OF THESE CATEGORIES EXCEEDS 20 % , OR - THE TOTAL REFERENCE PRODUCTION FOR CATEGORIES IV , V AND VI AMOUNTS TO LESS THAN 100 000 TONNES AND THE ABATEMENT RATE FOR ONE OR MORE OF THESE CATEGORIES EXCEEDS 20 % . ARTICLE 15 IN THE CONTEXT OF A RESTRUCTURING PROGRAMME COMPLYING WITH THE FOLLOWING CONDITIONS : - IT MUST CONFORM TO THE GENERAL OBJECTIVES , - AS REGARDS PLANNED INVESTMENT WHICH HAS BEEN DULY REPORTED , THE COMMISSION HAS NOT DELIVERED AN UNFAVOURABLE OPINION OR , AS REGARDS INVESTMENT NOT SUBJECT TO COMPULSORY NOTIFICATION , THE COMMISSION CONSIDERS THAT SUCH AN OPINION WOULD NOT HAVE BEEN DELIVERED , - AS REGARDS AIDS GRANTED , THE LATTER MUST BE IN ACCORDANCE WITH DECISION NO 2320/81/ECSC ( 7 ) , THE FOLLOWING RULES SHALL APPLY : 1 . WHERE UNDERTAKINGS WISH TO ARRANGE EXCHANGES OR TRANSFERS OF REFERENCE PRODUCTION AND QUANTITIES , THE COMMISSION MAY AUTHORIZE SUCH EXCHANGE OR TRANSFER IF THE PLANT RELATED TO THE TRANSFERRED REFERENCE PRODUCTION IS AT THE SAME TIME PERMANENTLY CLOSED . 2 . WHERE AN UNDERTAKING REQUESTS A MODIFICATION OF ITS REFERENCE PRODUCTION TO TAKE ACCOUNT OF THE INTERNAL REORGANIZATION OF ITS PLANT , THE COMMISSION MAY : - IN THE CASE OF A PERMANENT CLOSURE OF SUCH PLANT , REALLOCATE TO THE UNDERTAKING AN EQUIVALENT PRODUCTION REFERENCE FROM OTHER PRODUCT CATEGORIES OF THE QUOTA SYSTEM PROVIDING THAT THIS DOES NOT DISTURB THE PROPER FUNCTIONING OF THE QUOTA SYSTEM . WITH THIS IN VIEW THE COMMISSION WILL TAKE INTO CONSIDERATION COMMUNITY PRODUCTION OF THE PRODUCT BENEFITING FROM THE REALLOCATION AND ALSO THAT OF THE PRODUCT AFFECTED BY THE PLANT CLOSURES , - IN THE CASE OF THE COMMISSIONING OF NEW ROLLING MILLS OR PROCESSING LINES AFTER 1 JULY 1982 OR FOR CATEGORY IV AFTER 1 JANUARY 1981 , PROVIDING THAT THIS DOES NOT DISTURB THE PROPER FUNCTIONING OF THE SYSTEM , AUTHORIZE A MODIFICATION OF THE PRODUCTION REFERENCES OF THE ABOVE UNDERTAKING IF THE LATTER HAS MADE AN APPLICATION TO THIS EFFECT IN THE MONTH FOLLOWING THE COMMISSIONING OF THE PLANT IN QUESTION OR , IF THE COMMISSIONING TOOK PLACE BEFORE 1 JULY 1982 , BEFORE 31 JULY 1982 . THE REFERENCE QUANTITIES CORRESPONDING TO THE INCREASES PROVIDED FOR UNDER THE ABOVE INDENTS SHALL BE CALCULATED IN ACCORDANCE WITH THE RULES SET OUT IN ARTICLE 8 ( 1 ) OR , IF THE UNDERTAKING IN QUESTION DID NOT HAVE ANY PREVIOUS REFERENCE FIGURES , IN ACCORDANCE WITH RULES SIMILAR TO THOSE PROVIDED FOR IN ARTICLE 8 ( 3 ) . 3 . WHERE UNDERTAKINGS ARE CARRYING OUT A RESTRUCTURING PROGRAMME IN COMPLIANCE WITH THE GENERAL OBJECTIVES OF THE COMMISSION AND , AS A RESULT , ARE UNABLE TO USE THEIR PRODUCTION QUOTAS OR THAT PART OF THESE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET , THE COMMISSION MAY AUTHORIZE THEM TO CARRY OVER , BY WAY OF DEROGATION FROM ARTICLE 11 ( 3 ) , A TOTAL OF 10 % OF THEIR QUOTAS AND OF THAT PART OF THOSE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET TO THE FOLLOWING TWO QUARTERS OR TO USE IN ADVANCE OF THE FOLLOWING QUARTER 10 % OF THEIR PRODUCTION QUOTAS OR OF THAT PART OF THEIR QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . IN BOTH CASES , THE SUM OF PRODUCTION AND DELIVERIES DURING THESE QUARTERS MAY NOT EXCEED THE SUM OF THE QUOTAS AND PARTS OF QUOTAS FOR THE PRODUCT IN QUESTION ALLOCATED FOR THE QUARTERS CONCERNED , TAKEN TOGETHER . ARTICLE 16 WHERE THE COMMISSION FINDS , FOLLOWING RECEIPT OF A REQUEST FROM AN UNDERTAKING WHOSE PLANT IS LOCATED IN GREECE , THAT THE QUOTA SYSTEM IS CAUSING THE UNDERTAKING CONCERNED EXCEPTIONAL DIFFICULTIES LIKELY TO PREVENT IT FROM ADAPTING TO THE STRUCTURAL DEVELOPMENTS IN THAT COUNTRY'S ECONOMY , THE COMMISSION SHALL MAKE AN APPROPRIATE ADJUSTMENT TO THE REFERENCE PRODUCTION FIGURES FOR THE UNDERTAKING AND PRODUCTS IN QUESTION . ARTICLE 17 WHERE THE COMMISSION FINDS , IN PARTICULAR , ON THE BASIS OF COMPLAINTS , THAT UNDERTAKINGS HAVE MODIFIED THEIR TRADITIONAL DELIVERIES TO THE POINT OF NO LONGER PERMITTING A PROPER SUPPLY TO THE UNDERTAKINGS WHICH DEPEND ON THEM , IT SHALL TAKE THE APPROPRIATE STEPS TO REMEDY THE SITUATION . ARTICLE 18 1 . IF RADICAL CHANGES OCCUR ON THE IRON AND STEEL MARKET OR IF THE APPLICATION OF THIS DECISION ENCOUNTERS ANY UNFORESEEN DIFFICULTIES , THE COMMISSION SHALL CARRY OUT THE NECESSARY ADJUSTMENTS BY GENERAL DECISION . 2 . WITHOUT PREJUDICE TO THE APPLICATION OF ARTICLE 58 ( 3 ) OF THE ECSC TREATY , THE SYSTEM OF PRODUCTION QUOTAS SHALL APPLY DURING THE PERIOD 1 JULY 1982 TO 30 JUNE 1983 . THE PROVISIONS OF ARTICLE 2 ( 1 ) SHALL APPLY DURING THE SAME PERIOD . 3 . THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 30 JUNE 1982 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT ANNEX : SEE O.J . NO L 191 OF 1 . 7 . 82